Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-20, 23, 28, 29, 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. US 2014/0335273 to Haller.
Regarding claim 18, Haller discloses a covering panel configured as a floor covering, wall covering or ceiling covering, said covering panel comprising at least one substrate (3) comprising a wood-based material [0019], at least one surface layer (2), said surface layer comprising a print pattern 2 (print film) and a wear layer (1) wherein said print pattern is directly applied to said substrate.
Regarding claims 19, 29, Haller discloses a wood-based material comprises a wooden panel (see [0019]), wood based material being a wooden panel.
Regarding claims 20, 30, Haller discloses the wood-based material comprises fiberboard (particle board, [0019]).
Regarding claim 23, Haller discloses the colorant as uniformly distributed throughout said wear layer (paragraph [0025], see fig. 1, uniformity of 2).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 26, 27, 31, 32, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2014/0335273 to Haller in view U.S. Patent No. 8,925,275 to Meersseman et al
Regarding claims 21, 22, 31, 32, Haller does not disclose the print pattern as water, solvent, or oil based.  Meersseman discloses a print pattern being water based (column 7, lines 41-56) and UV based ink.  The use of such material would have been an obvious design choice to avoid sun bleaching and add ease of manufacture. 
Regarding claims 26, 35, Haller does not disclose a bevel or locking system with print pattern.  Meersseman discloses a covering panel with a bevel (32) or a locking system, whereby said print pattern (see bevel and layers, fig. 11 Meersseman) extended onto said bevel and locking system. It would have been obvious to have the locking system to extend the covering panel to be used over floors walls or ceilings.

Regarding claim 36, Haller does not disclose the print pattern is applied to said substrate by laser printing, inkjet printing, intaglio printing, screen printing or any combination of the previous.  Meersseman discloses applying ink by laser printing, inkjet printing, intaglio printing, screen printing or any combination of the previous (column 3, lines 19-33). It would have been obvious to impart ink by any of the above processes to impart a variation of design as a quick means of production.

Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2014/0335273 to Haller in view of U.S. Patent No. 5,728,332 to Frisch.
Regarding claim 24, Haller does not disclose a non uniform colorant in the wear layer.  Frisch discloses a colorant (3) which is non-uniformly distributed throughout said wear layer. It would have been obvious to apply the non-uniform color to create an alternative design as a mere design choice for aesthetic purposes.
Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2014/0335273 to Haller in view of U.S. Patent No. 6,333,076 to Sigel et al.
Regarding claim 25, Haller does not disclose the wear layer comprising an acrylated urethane-based UV-curable layer as disclosed by Sigel.  It would have been obvious to one ion the art to use such material since low intensity radiation does not cause distortion of the PVC film by shrinkage processes commonly observed when PVC film is exposed to heat above its distortion.
	Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2014/0335273 to Haller in view of U.S. Patent Publication No. 2010/013296 to Bootier.
Regarding claim 33, Haller lacks the step of pre-treating the surface of said substrate onto which the print pattern is to be applied.  Bootier discloses the surface of said substrate onto which the print pattern is to be applied [0078], is pre-treated. It would have been obvious to provide this known and well established process to prepare the substrate for other process to be done.
	Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2014/0335273 to Haller in view of U.S. Patent Publication No. 2010/013296 to Bootier further in view of U.S. patent No. 2,116,205 to Kaufman.
Regarding claim 34, Haller lacks the claimed limitations.  However, Kaufman discloses pre-treating the surface of said substrate comprises applying at least one colorant, etching lacquering, varnishing on the surface of the substrate onto which the print pattern is to be applied (claims 1 and 2). It would have been obvious to pretreat the surface to enhance the applied image or printed pattern in order to better decorate the assembly.
Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2014/0335273 to Haller in view of U.S. Patent Publication No. US 2009/0181180 to Poullus.
Regarding claim 37, Haller does not disclose the limitations as claimed.  Poullus disclose the step of scanning the surface of a substrate onto which a print pattern is to be applied, using an optical and/or laser scanning system (claim 2).  It would have been obvious to impart this method to not limit the size of the print in order to speed production.

Response to Arguments
Applicant's arguments filed 12/1/20 have been fully considered but they are moot under new grounds of rejections.  Regarding the applicant’s arguments of Haller not disclosing a direct contact of pattern to substrate, the applicant should look to the figure 1 with 2 being directly sandwiched between 1 and 3, 3 being the substrate and 2 being the pattern.  Regarding the use of wood panel, the applicant should note that the substrate is disclosed as made from a wood based material and is a panel.  







Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633